Citation Nr: 0916982	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-06 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left knee disability.

2.  Entitlement to a rating in excess of 10 percent for gouty 
arthritis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service with the United States 
Army from October 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 Rating Decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued a 20 percent evaluation 
for a left knee disability and continued a 10 percent 
evaluation of gouty arthritis of the left foot.

The Veteran submitted additional evidence concerning her left 
knee in September and October 2008, without an accompanying 
waiver of RO consideration.  As discussed below, the Board 
finds that the newly-submitted evidence is relevant to her 
claim, as it addresses knee pain, but presents no findings 
that could affect the outcome of this decision.  Therefore, 
the Board may proceed to the merits of the Veteran's claim 
for an increased evaluation of her left knee disability.

The issue of entitlement to an increased evaluation for gouty 
arthritis of the left foot is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has flexion of the left knee to 115 degrees, and 
extension to zero degrees; her knee is not unstable.  She has 
degenerative arthritis of the left knee, and her knee is 
symptomatic, post-semilunar cartilage removal.  




CONCLUSION OF LAW

A rating in excess of 20 percent for the Veteran's left knee 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In this case, notice complying with Vazquez-Flores was not 
provided to the Veteran.  A June 2005 notice letter to the 
Veteran only informed her that she needed to show that her 
disability had gotten worse.  A May 2008 notice letter 
informed the Veteran that VA considers the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  Increased evaluations for knee disabilities are 
not granted simply based on a showing a worsening effect on 
the Veteran's employment or daily life; rather, increased 
evaluations for knee disabilities are based on specific tests 
and measurements.  VA is required to inform the Veteran of 
the applicable tests and measurements for an increased 
rating.

Notice error "is prejudicial if it affects the 'substantial 
rights' of the parties in terms of 'the essential fairness of 
the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 
103, 114 (2005) (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 554 (1984)), overruled on other 
grounds by Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Failure to inform the Veteran of what further 
information is needed to substantiate the claim has the 
"natural effect" of prejudicing the Veteran, and 
"substantially defeat[s] the very purpose" of the VCAA 
notice requirements.  Id. at 122 (citing Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004)).  When notice error 
has the natural effect of producing prejudice to the Veteran, 
"it is the Secretary's burden to demonstrate lack of 
prejudice in terms of the fairness of the adjudication".  
Id. at 121 (citing Kotteakos v. United States, 328 U.S. 750 
(1946)).  See also Shinseki v. Sanders, No. 07-1209, slip op. 
at 3 (U.S. Apr. 21, 2009) (noting that the United States 
Court of Appeals for Veterans Claims has held that the 
failure to explain what further information is needed to 
support a claim "has the 'natural effect' of harming the 
claimant."). 

Initially, the Board finds that the failure to fully inform 
the Veteran of the evidentiary requirements for an increased 
rating for her knee disability was error, and had the 
"natural effect" of prejudicing the Veteran.  Mayfield, 19 
Vet. App. at 122.  In this case, however, the Board finds 
that the Veteran had actual knowledge of what must be shown, 
and was thus not actually prejudiced by VA's failure to 
inform her of what must be shown for an increased evaluation.  
See id. at 121.  The Veteran's representative, in the March 
2009 "Post-Remand Brief" submitted by the representative, 
listed all potentially-applicable rating criteria for the 
Veteran's knee, and used the criteria in argument in support 
of the Veteran's contention that she is entitled to an 
increased evaluation for her knee.  Therefore, the Veteran 
was not prejudiced by the lack of Vazquez-Flores-compliant 
VCAA notice.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records and VA outpatient post-service 
treatment records.  The Veteran submitted additional 
treatment records, including private treatment records from 
Desert Valley Radiology and the Phoenix Surgicenter, as well 
as employment records from the United States Postal Service.  
The Veteran was provided an opportunity to set forth her 
contentions during a January 2008 hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in July 2005 and May 2008.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Evidence

The Veteran was examined at the local VA Medical Center 
(VAMC) in July 2005.  The examiner found that the range of 
motion of the Veteran's left knee was 120 degrees of flexion, 
with extension to zero degrees.  The knee was not warm, 
tender, or swollen, and repetitive use of the knee joint did 
not change the measured range of motion due to pain, fatigue, 
weakness, incoordination, or endurance.  There was no 
instability of the knee.  The examiner diagnosed the Veteran 
with degenerative arthritis of the left knee.

A September 2005 MRI from Desert Valley Radiology noted a 
horizontal tear of the meniscus, and moderate patellar 
chondromalacia.

The Veteran had a left knee operation in November 2005.  The 
results of the operation showed that the Veteran had medial 
and lateral meniscal tears in the left knee, grade III 
patellar and lateral femoral condyle chondromalacia, and 
synovitis.  During the operation, unstable sections of the 
medial and lateral menisci were removed.

The Veteran was seen for left knee pain in March 2007 at the 
VAMC.  She arrived at the VAMC without the use of a cane.  
During the check-up, she informed the examiner that she had a 
"general achiness" in the left knee, and that pain was 
worse at the end of the day.  The Veteran's range of motion 
was measured, and she had flexion to 112 degrees, and 
extension to zero degrees.  There was no swelling, warmth, or 
tenderness of the knee.  

At the January 2008 hearing, the Veteran informed the Board 
that she was able to perform her job as a clerk, with the 
help of a special chair provided by VA.  She had some 
difficulty when she had to carry mail trays.  Concerning her 
knee, the Veteran stated that she continued to experience 
swelling in her knee, which limited her ability to walk, 
kneel, and use stairs.  She indicated that she would fall and 
stumble occasionally because of her knee, and that she had a 
lump in her right leg from a fall in 2005.  She indicated she 
had been issued a cane for instability.  The Veteran had not 
received any recent care for her knee, but she was on 
medication.  The Veteran stated that she considered her knee 
disability to be severe.

Following the May 2008 remand of the case, the Veteran was 
examined again at the VAMC in May 2008.  The Veteran rated 
her daily pain as a six out of ten.  She did not experience 
flare-ups, but pain increased at the end of every workday.  
The examiner noted that the Veteran complained of 
instability, but could not get a full history of her 
instability.  The examiner said, "[s]he states the knee does 
give way, but after talking with her for at least a minute or 
two on this topic, she is totally unable to give me any kind 
of a response to how often this happens, but she states she 
has fallen, most recently four months ago."  The Veteran 
told the examiner she was limited to standing 30 minutes at a 
time and she had difficulty 
The examiner noted that the Veteran was having problems with 
her back.  On physical examination, the left knee was tender, 
without effusion or crepitus.  There was no instability.  
Flexion was to 115 degrees, and extension was to zero 
degrees; repetition of the range of motion did not produce 
pain, and the examiner noted no fatiguability of the knee.  
The examiner determined that the Veteran had mild 
degenerative joint disease.

In an August 2008 VAMC visit, the Veteran described her left 
knee pain as increasing.  She indicated the knee would 
"'give out' due to weakness, not due to instability."  On 
examination, there was no laxity of the knee noted.

Increased Rating Criteria

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. 
§ 4.71a.

As noted previously, the diagnostic codes that focus on 
limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.  Normal range of motion of the knee is to zero 
degrees extension and to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.  Under Diagnostic Code 5260, a 
noncompensable rating will be assigned for limitation of 
flexion of the leg to 60 degrees; a 10 percent rating will be 
assigned for limitation of flexion of the leg to 45 degrees; 
a 20 percent rating will be assigned for limitation of 
flexion of the leg to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Evaluations for arthritis may also apply to the Veteran's 
condition.  Traumatic arthritis (Diagnostic Code 5010) is 
rated analogous to degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  For the 10 percent 
evaluation to apply in cases of noncompensable limitation of 
motion, the limitation of motion must still be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Notably, the Court of Appeals for 
Veterans Claims (Court) has held that "painful motion of a 
major joint . . . caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under [Diagnostic Code] 5003, even though 
there is no actual limitation of motion."  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  For purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a Veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

The VA Office of General Counsel has stated that Diagnostic 
Code 5259 "requires consideration of [38 C.F.R. §§] 4.40 and 
4.45 because removal of the semilunar cartilage may result in 
complications producing loss of motion."  VAOPGCPREC 9-98 at 
6 (Aug. 14, 1998).  Separate ratings under Diagnostic Codes 
5259 and 5003 are thus not appropriate, because painful 
motion is already considered under Diagnostic Code 5259.



Analysis

The Board notes that the Veteran submitted new evidence in 
September and October 2008, and that no waiver of RO 
jurisdiction was included.  The new evidence showed that the 
Veteran had pain in her knee, and thus is relevant to her 
claim; the submissions, however, did not include any evidence 
that would affect that analysis under the criteria applicable 
to her knee condition, such as a change in range of motion or 
evidence of instability.  Therefore, the Board finds that 
issue of entitlement to an increased evaluation for the 
Veteran's left knee disability does not need to be remanded; 
the Board may properly consider the claim at this time.

Based on current symptomatology and diagnoses, the Veteran's 
knee disability could be evaluated under various diagnostic 
codes.  Initially, the Veteran could be evaluated under 
Diagnostic Code 5259, as she had semilunar cartilage (part of 
her medial and lateral menisci) removed, and her knee is 
symptomatic.  This is not in the Veteran's best interest, 
however, as a 10 percent evaluation is the highest potential 
evaluation available under Diagnostic Code 5259.  If her knee 
condition worsened, she could not receive a higher evaluation 
under this code.  Further, she is not able to combine 
Diagnostic Code 5259 with Diagnostic Codes 5003 for 
arthritis, 5260 for limited flexion, or 5261 for limited 
extension, because the criteria under those codes include 
overlapping symptomatology.  See Esteban, 6 Vet. App. at 262; 
VAOPGCPREC 9-98 at 6 (Aug. 14, 1998).

The left knee disability could also be rated under Diagnostic 
Code 5003 for degenerative arthritis, or 5010 for traumatic 
arthritis, although this rating, too, is not in her best 
interest.  As noted above, arthritis is evaluated based on 
limited motion, unless motion is not to a compensable level, 
at which point a 10 percent evaluation is applied to each 
major joint.  She has been diagnosed with arthritis of the 
left knee, a major joint.  She does not have compensable 
limitation of motion, as addressed below, and is thus 
entitled only to a 10 percent evaluation for that knee.  

Currently, the Veteran is not eligible for a compensable 
rating under Diagnostic Code 5260 for limited flexion.  The 
most recent examination shows that the Veteran has flexion to 
115 degrees without pain.  No examiner has ever found 
limitation of flexion to a compensable level.  There has 
never been a showing of limitation of motion due to pain, 
fatigue, weakness, incoordination, or endurance, and thus 
DeLuca considerations do not affect the analysis.  See 
DeLuca, 8 Vet. App. at 207.  Thus, the Veteran's limited 
flexion is not limited to a compensable degree.  A 
compensable evaluation under Diagnostic Code 5260 requires 
flexion limited to 45 degrees.  

Diagnostic Code 5261 is inapplicable to the Veteran's claim, 
as she has consistently had full extension to 0 degrees.  

The Board notes that the Veteran is currently evaluated under 
Diagnostic Code 5257.  The Board observes that she has 
complained of instability in her knee, which causes her to 
fall occasionally.  The Board notes that the Veteran uses a 
cane and has complained that her leg would feel weak.  She 
has provided competent lay evidence that she has fallen 
because of weakness in her knee.  There is not, however, 
competent medical evidence of instability or subluxation in 
the file for the period in question.  Also, while the Veteran 
is competent to make lay statements as to things she can 
observe, such as symptoms, she has had no medical training 
and therefore her statements of a medical nature, such as 
those expressing her view of her diagnosis or the etiology of 
the condition, are not competent medical evidence.  Espiritu 
v. Derwinsiki, 2 Vet. App. 492 (1992).  Without severe 
subluxation or lateral instability, she is not entitled to an 
increased evaluation under this Diagnostic Code.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's knee disability.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that her service-
connected knee disorder has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization.  In fact, the Veteran has gone long periods 
without any medical treatment for her knee.  The Veteran is 
employed, and with an accommodating chair provided by VA, is 
able to fully perform her duties with the Postal Service.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected knee condition.

In short, the Veteran has not demonstrated a severe knee 
disability, under applicable VA criteria.  She is not 
entitled to an evaluation in excess of 20 percent for her 
knee disability.


ORDER

Entitlement to a rating in excess of 20 percent for a left 
knee disability is denied.


REMAND

Initially, the Board notes that while VA sent notice required 
by the Veterans Claims Assistance Act of 2000 (VCAA) to the 
Veteran in June 2005 and May 2008, this notice was 
inadequate, as it did not inform the Veteran of the 
applicable criteria for an increased evaluation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Proper VCAA notice 
must be provided to the Veteran prior to further adjudication 
of the claim.

Further, additional evidence was received relevant to the 
Veteran's claim in September and October 2008, which included 
reports that the Veteran was fitted with a boot for her left 
ankle.  This evidence must be considered by the RO prior to 
the promulgation of a Supplemental Statement of the Case 
(SSOC).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are fully 
met, including notice of the rating 
criteria for gout, arthritis, and other 
foot and ankle disabilities.

2.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and her 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


